DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-28 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-28 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-28 of U.S. Patent No. 10962962. 

Instant application 
USP 10,962962
1. A skid communicator tool for communicating with skid controllers in process control environments, the skid communicator tool comprising: a communication interface configured according to a set of initial network settings; one or more processors coupled to the communication interface and configured to: (i) detect a link between the communication interface and a skid controller for a skid in a process control environment; (ii) detect that the set of initial network settings does not enable a communication channel between the skid communicator tool and the skid controller by way of the wire link; (iii) perform an analysis of a plurality of sets of preconfigured network settings to identify a particular set of preconfigured network settings associated with the skid controller; and (iv) when the particular set of preconfigured network settings is identified by way of the analysis: (a) automatically configure the communication interface according to the particular set of preconfigured network settings to establish the communication channel via the link; and (b) control, monitor, or configure operation of the skid by transmitting or receiving skid data via the communication channel.
1. A skid communicator tool for communicating with skid controllers in process control environments, the skid communicator tool comprising: a communication interface configured according to a set of initial network settings; one or more processors coupled to the communication interface and configured to: (i) detect a wired link between the communication interface and a skid controller for a skid in a process control environment; (ii) detect that the set of initial network settings does not enable a communication channel between the skid communicator tool and the skid controller by way of the wired link; (iii) perform an analysis of a plurality of sets of preconfigured network settings to identify a particular set of preconfigured network settings associated with the skid controller; and (iv) when the particular set of preconfigured network settings is identified by way of the analysis: (a) automatically configure the communication interface according to the particular set of preconfigured network settings to establish the communication channel via the wired link; and (b) control, monitor, or configure operation of the skid by transmitting or receiving skid data via the communication channel.
16. (Original) A method for quickly connecting to skid controllers and downloading skid configurations, the method comprising: detecting, by a skid communicator tool, a link between the skid communicator tool and a skid controller for a skid in a process control environment; detecting, by the skid communicator tool, that a set of initial network settings according to which the skid communicator tool is configured does not enable a communication channel between the skid communicator tool and the skid controller by way of the link; analyzing a plurality of sets of preconfigured network settings to identify a particular set of preconfigured network settings associated with the skid controller; and when the particular set of preconfigured network settings is identified by way of the analyzing: (a) automatically configuring, by the skid communicator tool, the skid communicator tool according to the particular set of preconfigured network settings to  enable the skid communicator tool to establish the communication channel via the link;  and (b) controlling, monitoring, or configuring operation of the skid by transmitting or receiving skid data via the communication channel.
16. A method for quickly connecting to skid controllers and downloading skid configurations, the method comprising: detecting, by a skid communicator tool, a wired link between the skid communicator tool and a skid controller for a skid in a process control environment; detecting, by the skid communicator tool, that a set of initial network settings according to which the skid communicator tool is configured does not enable a communication channel between the skid communicator tool and the skid controller by way of the wired link; analyzing a plurality of sets of preconfigured network settings to identify a particular set of preconfigured network settings associated with the skid controller; and when the particular set of preconfigured network settings is identified by way of the analyzing: (a) automatically configuring, by the skid communicator tool, the skid communicator tool according to the particular set of preconfigured network settings to enable the skid communicator tool to establish the communication channel via the wired link; and (b) controlling, monitoring, or configuring operation of the skid by transmitting or receiving skid data via the communication channel.


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119